DETAILED ACTION
The instant application having Application No. 16/521,788 filed on 25 July 2019 where claims 1-17 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 25 July 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 2-8 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Fang (U.S. 7,979,517) (Hereinafter Wang) in view of Hopmann et al. (U.S. 2008/0049779) (Hereinafter Hopmann), and further in view of Aiello et al. (U.S. 8,180,855) (Hereinafter Aiello).
As per claim 1, Wang discloses a method comprising: 
using a unique identifier by a first virtual storage processor to obtain at least an address for use by a management stack while the management stack initially executes in the first virtual storage processor (see for example Wang, this limitation is disclosed such that unique identifiers assigned to a storage appliance provide a unique address; col.3 lines {41}-{59}, col.10 lines {20}-{53}. The storage operating system uses a protocol stack; col.8 lines {30}-{49}. The storage system is a storage appliance comprising a processor and the storage operating system providing services through SAN virtualization (i.e. a processor of a storage application providing a virtualization function discloses claimed “virtual storage processor”); col.5 lines {19}-{44}); and 
in response to a failure of the first virtual storage processor, using the unique identifier by the second virtual storage processor to obtain, for use by the management stack while the management stack executes in the second virtual storage processor after the failure, the same address obtained by the first virtual storage processor (see for example Wang, this limitation is disclosed such that in response to failure of a storage appliance, a surviving storage appliance takes over and assumes data handling capabilities of the failed storage appliance, assuming the unique identifier(s) and associated network address that were previously assigned to the failed storage appliance; col.3 lines {21}-{59}).
Although Wang discloses using a unique identifier by a first virtual storage processor to obtain at least an address for use by a management stack while the management stack initially executes in the first virtual storage processor, and in response to a failure of the first virtual storage processor, using the unique identifier by the second virtual storage processor to obtain, for use by the management stack while the management stack executes in the second virtual storage processor after the failure, the same address obtained by the first virtual storage processor, Wang does not explicitly teach storing a unique identifier, nor that an address is an IP address.
storing a unique identifier (see for example Hopmann, this limitation is disclosed such that, in system using storage appliances (paragraph [0119]), a hash map of devices is stored as a unique identifier; paragraph [0373]); and
that an address is an IP address (see for example Hopmann, this limitation is disclosed such that IP addresses are used in conjunction with MAC addresses for identifying a device; paragraph [0373]).
Wang in view of Hopmann is analogous art because they are from the same field of endeavor, network storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wang by storing and using unique identifiers with IP addresses as taught by Hopmann because it would enhance the teaching of Wang with an effective means of facilitating easy lookup of network devices (as suggested by Hopmann, see for example paragraph [0373]).
Although Wang in view of Hopmann discloses storing a unique identifier, Wang in view of Hopmann does not explicitly teach shared data storage that is accessible to both a first virtual storage processor and a second virtual storage processor within a virtual storage appliance.
However, Aiello discloses shared data storage that is accessible to both a first virtual storage processor and a second virtual storage processor within a virtual storage appliance (see for example Aiello, this limitation is disclosed such that there is a system with a plurality of storage appliances providing storage area network (SAN) service through SAN virtualization and at least two storage appliances in a cluster configured to be accessed as a SCSI target device (i.e. a cluster of at least two storage appliances access through SAN virtualization discloses claimed “virtual storage appliance”). Each storage appliance comprises a processor (i.e. there is at least clm.8 and associated text).
Wang in view of Hopmann is analogous art with Aiello because they are from the same field of endeavor, network storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wang in view of Hopmann by using shared virtual storage appliance storage as taught by Aiello because it would enhance the teaching of Wang in view of Hopmann with an effective means of improving shared storage architecture by enabling improvements to storage systems and number of storage system operations (as suggested by Aiello, see for example col.5 lines {36}-{47}).
Regarding claim 9, it is a system claim having similar limitations cited in claim 1.    Thus, claim 9 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 17, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/Examiner, Art Unit 2196